The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6, 11-12, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (KR 20160057015).
Regarding claims 1-2, 5, 11-12 and 15, Jung et al. teach in figure 3B and related text a display panel, comprising: 
an array substrate, wherein the array substrate comprises: 
a base 100; 
a first gate metal layer 215a, 217a formed on the base; 
a second drain metal layer 217b formed on the first metal layer; 
a pixel electrode layer 253 formed on the second metal layer, wherein the pixel electrode layer is patterned to form a pixel electrode, and 
the pixel electrode comprises at least two sub-pixel electrodes (of an adjacent cell); and 
an alignment identification terminal 200 formed of a first metal layer or a second metal layer, wherein the alignment identification terminal is at least partially disposed in a sub-pixel electrode region.

Jung et al. do not explicitly state that the pixel electrode comprises at least two sub-pixel electrodes.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use a pixel electrode comprises at least two sub-pixel electrodes in Jung et al.’s device, in order to use the device in a practical application which requires plurality of sub-pixels, as is well-known in the art.

Regarding the claimed limitations of an alignment identification terminal formed from the first metal layer or the second metal layer”, these are process limitations which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
The formation of the alignment identification terminal from the first metal layer or the second metal layer does not produce a structure which is different from a structure wherein the alignment identification terminal is formed from any metal layer.
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear.



Regarding claims 6 and 16, Jung et al. teach in figure 3B and related text that all portions of the alignment identification terminal are disposed in the sub-pixel electrode region.


Regarding claims 10 and 20, Jung et al. teach in figure 2B and related text that a shape of the alignment identification terminal 20a is a cross shape.


Response to Arguments
Applicants argue that “Jung fails to disclose disposing the align key 200 in the pixel region” because “Jung merely discloses that the align key 200 is arranged in a corner region of the substrate 100 instead of being arranged in a pixel region”.

The claims recite that “the alignment identification terminal is at least partially disposed in a sub-pixel electrode region”.  The broad recitation of the claims does not require the alignment identification terminal to be disposed directly above or under the sub-pixel electrode.  The area of the “region” can be defined as comprising sections A and B, as depicted in figure 2a of Jung.  As long as said region includes a sub-pixel electrode then it meets the claimed limitation of an alignment identification terminal is at least partially disposed in a sub-pixel electrode region. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






O.N.								/ORI NADAV/
5/14/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800